 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    KEVIN WILLIAM ROST, JR.,                             Case No. 1:20-cv-00227-BAM (PC)
10                        Plaintiff,                       ORDER GRANTING PLAINTIFF’S
                                                           APPLICATION TO PROCEED IN FORMA
11            v.                                           PAUPERIS
12    KINGS COUNTY JAIL, et al.,                           (ECF No. 5)
13                        Defendants.                      ORDER DIRECTING PAYMENT OF
                                                           INMATE FILING FEE BY KINGS COUNTY
14                                                         JAIL
15

16           Plaintiff Kevin William Rost, Jr. is a pretrial detainee proceeding pro se in this civil rights

17   action pursuant to 42 U.S.C. § 1983.

18           Currently before the Court is Plaintiff’s application to proceed in forma pauperis, filed on

19   February 24, 2020. (ECF No. 5.) Plaintiff’s application properly includes a certified copy of

20   Plaintiff’s jail trust account statement that reflects the activity in Plaintiff’s trust account for the

21   six months prior to the filing of the complaint. (Id. at 3-4.)

22           Since Plaintiff has made the showing required by § 1915, the application to proceed in

23   forma pauperis will be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for

24   this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the

25   amount of twenty percent (20%) of the preceding month’s income credited to Plaintiff’s trust

26   account. The Kings County Jail is required to send to the Clerk of the Court payments from

27   Plaintiff’s trust account each time the amount in the account exceeds $10.00, until the statutory

28   filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
                                                           1
 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1.    Plaintiff's application to proceed in forma pauperis, (ECF No. 5) is GRANTED;

 3        2.    The Sheriff of the Kings County Jail or his/her designee shall collect

 4              payments from Plaintiff’s jail trust account in an amount equal to twenty

 5              percent (20%) of the preceding month’s income credited to the prisoner’s

 6              trust account and shall forward those payments to the Clerk of the Court

 7              each time the amount in the account exceeds $10.00, in accordance with 28

 8              U.S.C. § 1915(b)(2), until a total of $350.00 has been collected and forwarded

 9              to the Clerk of the Court. The payments shall be clearly identified by the

10              name and number assigned to this action;

11        3.    The Clerk of the Court is directed to serve a copy of this order and a copy of

12              Plaintiff’s in forma pauperis application, (ECF No. 5), on the Sheriff of the Kings

13              County Jail, via mail, at P.O. Box 1699, Hanford, CA 93230; and

14        4.    The Clerk of the Court is directed to serve a copy of this order on the Financial

15              Department, U.S. District Court, Eastern District of California.

16
     IT IS SO ORDERED.
17

18     Dated:   February 26, 2020                         /s/ Barbara   A. McAuliffe             _
                                                   UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                   2
